Citation Nr: 1735082	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  08-39 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a low back disorder. 

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

M. Rescan, Associate Cousel 



INTRODUCTION

The Veteran had active duty service in the United States Marine Corps from April 1969 to April 1973.  The Veteran's service also included a tour of duty in the Republic of Vietnam.  
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran provided testimony at a hearing before the undersigned Veteran's Law Judge in May, 2013 and a transcript of that hearing has been associated with the claims file.

The case was previously before the Board in March 2015 and the Board denied the Veteran's claim.  Then in a September 2016 Memorandum Decision, the Court of Appeals for Veterans' Claims (Court) vacated the March 2015 Decision.  Following that decision, the case was returned to the Board in March 2017 and then it was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

The appeal is REMANDED to the (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

As to the claim for entitlement to service connection for a low back disorder, in May 2008 the Veteran attended a spinal examination to determine the nature and etiology of his low back disorder.  The examiner did not provide a thorough discussion regarding the Veteran's complaints of back pain while in service and opined that the degenerative changes in his back were consistent with the Veteran's age.  The Veteran's claim for service connection was denied based on the results of this examination.  Subsequently, the Court found that opinion to be inadequate and the case was remanded to afford the Veteran a new examination.  In May 2017, the Veteran attended another spinal examination and the examiner once again stated that the degenerative disease in the Veteran's back was a natural process of ageing.  The examiner did not provide a thorough analysis regarding the Veteran's complaints of low back pain while in service nor did he address the Veteran's post-service complaints of low back pain to VA beginning in 2002.  Since there was no discussion regarding the cause of the Veteran's back disorder besides the fact that it is a sign of natural ageing, the Board finds this examination is also inadequate to decide this case.  Thus, a remand is required to obtain an examination by a new examiner and more complete medical opinion as to the nature and etiology of the Veteran's low back disorder.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.310 (2015); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion without supporting clinical data or other rationale does not provide the required degree of medical certainty).  

While the appeal is in remand status, the AOJ should also obtain and associate with the record any outstanding VA treatment records.  See 38 U.S.C.A. § 5103A(d) (West 2014).  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the Veteran's contemporaneous VA treatment records from May 1, 2017 to the present.

2.  Schedule the Veteran for an appropriate VA examination by an examiner other than the May 2017 VA examiner to determine the nature and etiology of the Veteran's low back disorder.  The electronic claims file must be reviewed by the examiner.  After a review of the claims file, the examiner should provide answers to the following questions:

(A).  Identify all low back disorders that are currently present.  

(B).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder, had its onset in service or is caused by or related at least in part to his active service?  

(C).  Is it at least as likely as not (50 percent probability or greater) that the Veteran's low back disorder manifested itself in the first post-service year? 

In providing all of the requested opinions, the examiner should consider the Veteran's competent lay claims regarding the observable symptoms he has experienced.  

In providing the requested opinions, the examiner cannot rely exclusively on the absence of relevant treatment in the Veteran's medical history. 

The examiner should specifically comment on the Veteran's complaints of low back pain while he was on active duty and if those complaints could cause his present disability.  

The examiner is also asked to comment on the Veteran's reported symptoms and complaints that are contained in his VA medical records beginning in 2002 and the Veteran's Social Security Administration records.  

Lastly, the examiner is asked to provide an analysis that would explain what caused the Veteran's condition in addition to the natural ageing process.  

The VA examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and they should be afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


